United States District Court
NORTHERN DISTRICT OF TEXAS

DALLAS nlvlsIoN
uNITED s'rATas or numch §
§

v § ease No. szis-cR-oozss-s
§
ross Lurs GAs'roN-RoLoN (05) §

ORDER ACCEPTING REPORT ANI) RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA ()F GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Plea of Guilty, the Consent
of the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 63 6(b)(l), the
undersigned District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the
Piea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty, and
JOSE LUIS GASTON-ROL()N is hereby adjudged guilty of 21 U.S.C. §§ 846, 841(a)(1) and (b)(l)(B)(iii); Conspiracy
to Possess with Intent to Distribute a Schedule II Controiled Substance. Sentence will be imposed in accordance with
the Court's scheduling order.

i:l The defendant is ordered to remain in custody.

l:l The Court adopts the findings of the United States l\/£agistrate Judge by cEear and convincing evidence that the defendant is not
likely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3 i42(b)
or (c).

[] Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release

for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(1)) or (c).

l:l The defendant is ordered detained pursuant to ES U.S.C. § 3143(a)(2). The defendant shall seif-surrender to the United States
lviarshal no iater than .

 

Cl The defendant is not ordered detained pursuant to iS U.S.C. § 3143(a)(2) because the Court finds
[] rI`here is a substantial fikelihood that a motion for acquittai or new trial will be granted, or
l:l ri"he Government has recommended that no sentence of imprisonment be imposed, and
l:l This matter shail be set for hearing before the United States Magistrate Judge who set the conditions of reiease for
determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if reieased under § 3142(b) or (c).

>X< `l`he defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the defendant has fried a motion alleging
that there are exceptional circumstances under § 3145(c) why he/she should not be detained under § 3143(a)(2). This matter
shall be set for hearing before the United States Magistrate Judge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptionai circumstances under § 3145(c) why the defendant should not be detained
under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to flee or pose
a danger to any other person or the community if released under § 3142(b) or c).

SIGNED this Mday of February, 20l9.

 
   

 

l<€AREN GREN sCHoLER
UNITED sTATEs DrsTRICT JUDGE

 

 

